     Case 3:20-cv-01866-N-BK Document 5 Filed 10/09/20             Page 1 of 1 PageID 10



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

BRANDON GREGORY LEAL,                         §
         Movant,                              §
                                              §
v.                                            §           CIVIL NO. 3:20-CV-1866-N-BK
                                              §           (Criminal No. 3:16-CR-15-N-1)
UNITED STATES OF AMERICA,                     §
          Respondent.                         §



      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

        IT IS THEREFORE ORDERED that Movant’s request for extension of time to file a

motion to vacate sentence under 28 U.S.C. § 2255 is DISMISSED WITHOUT PREJUDICE

for want of jurisdiction.

        SO ORDERED this 9th day of October, 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
